                    Case 1:17-cv-01789-DLC Document 399 Filed 08/29/19 Page 1 of 2


                                             UNITED STATES
                                 SECURITIES AND EXCHANGE COMMISSION
                                                       100 F St. N.E.
                                                   Washington, D.C. 20549


           DIVISION OF ENFORCEMENT                                               David J. Gottesman
                                                                                 Deputy Chief Litigation Counsel
                                                                                 (202) 551-4470
                                                                                 GottesmanD@sec.gov

                                                    August 29, 2019

           VIA ECF

           Honorable Denise L. Cote
           United States District Court
           500 Pearl Street
           New York, NY 10007

                   Re: Securities and Exchange Commission v. Lek Securities Corp. et al.
                       Case No. 17 CV 1789 (DLC)

           Dear Judge Cote:

                   Pursuant to Paragraphs 1.A and 1.E of the Court’s Individual Practices, Plaintiff
           Securities and Exchange Commission (“SEC”) and defendants Lek Securities Corporation and
           Samuel Lek (the “Lek Defendants”) write to advise the Court of a prospective settlement
           between the SEC and the Lek Defendants, and to request a related adjournment of pre-trial
           deadlines solely as to the SEC’s case against the Lek Defendants. 1

                   Counsel for the SEC will submit the settlement proposal to the SEC’s Commissioners for
           approval. Counsel for the SEC will request expedited review, but the review and approval
           process will nevertheless likely take several weeks. The SEC and the Lek Defendants therefore
           jointly request that pre-trial deadlines be suspended, only as to the trial of the SEC’s claims
           against the Lek Defendants. 2

                   No settlement is anticipated with regard to the SEC’s claims against the remaining
           defendants: Avalon FA Ltd, Nathan Fayyer, and Sergey Pustelnik (the “Avalon Defendants”).
           The SEC plans to proceed under all scheduled pretrial deadlines, and to proceed with the October
           21, 2019 trial against the Avalon Defendants. For example, the Court has ordered that the parties
           exchange summary exhibits and charts no later than August 30, 2019, and that deadline shall
           remain in place as to the SEC’s case against the Avalon Defendants.


       1
          Counsel for the Lek Defendants agreed to the contents of this letter on this date.
       2
          Several pretrial deadlines will occur in coming days and weeks, including the dates for
exchanging summary exhibits (August 30), disclosing trial witnesses (September 3), and the
filing of the pretrial order (September 13).
         Case 1:17-cv-01789-DLC Document 399 Filed 08/29/19 Page 2 of 2



        The SEC and the Lek Defendants therefore respectfully request that the Court adjourn all
pre-trial deadlines as to the SEC’s case against the Lek Defendants. If settlement between the
SEC and the Lek Defendants does not occur, the SEC and the Lek Defendants will jointly
propose for the Court’s approval a revised schedule of pretrial deadlines, solely as to the claims
against the Lek Defendants.

                                                      Respectfully submitted,

                                                         /s/ David J. Gottesman
                                                     Deputy Chief Litigation Counsel
                                                        Division of Enforcement
cc (via ECF): All counsel of record




                                                2
